Citation Nr: 0621793	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-26 582	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Reno, Nevada, (hereinafter RO).  

In January 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  There is no competent evidence linking a current back 
disability to in-service symptomatology or pathology. 

2.  By statement dated in July 2004, the veteran withdrew his 
claim for service connection for COPD. 


CONCLUSIONS OF LAW

1.  The veteran does not have a current back disability that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of service connection 
for COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2004.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the record before the Board 
contains service medical records and post-service clinical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim, as 
the veteran himself testified at the January 2005 hearing 
that most of the physicians from whom he had received 
treatment were deceased or retired.  While reference was made 
to more recent treatment, there is no indication that the 
records from such treatment would be particularly relevant to 
the matter under consideration, as the veteran has not 
specified that these records would contain any competent 
medical opinions or findings specifically linking a current 
back disability to service.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis

A.  Back Disability
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
 
With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran complained about back pain during 
service beginning in August 1959.  The veteran testfied that 
this back pain was the result of loading and unloading 
barrels.  After a work-up in the orthopedic clinic in 
September 1959, which indicated that X-rays of the 
lumbosacral spine were not remarkable, the impression was 
chronic L5-S1 dorsal spinous inter ligamentous strain.  The 
service medical records dated after September 1959 reflect no 
further back complaints, and the examination of the spine at 
the April 1961 separation examination was negative.  

After service, there is no evidence of complaints related to 
the back until the mid 1990s.  In August 2001, the veteran 
was involved in an automobile accident in which he injured 
his hip, neck and low back, with a May 2002 private clinical 
report indicating the veteran had lumbosacral somatic 
dysfunction with right lumbar radiculopathy secondary to this 
accident.  Review of the post-service evidence reveals no 
evidence linking a current back disability to service.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has a back disability that is related to service.  
However, he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  As such, the Board finds that the probative 
value of this positive evidence is outweighed by the negative 
evidence of record, to include the negative separation 
examination and the lack of any post-service evidence linking 
a post-service back disability service.  Also weighing 
against the veteran's claim is the over 30 year gap between 
separation from service and the first reference to back 
complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
service connection for a back disability must be denied.  
Gilbert, 1 Vet. App. at 49.
 
B.  COPD 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

By statement of the case dated in May 2004, the RO denied the 
veteran's claims for service connection for a back disability 
and COPD.  On a VA Form 9 received in July 2004, the veteran 
indicated that he wished to appeal all of the issue listed in 
the statement of the case, but made no specific contentions 
with regard to COPD.  In another statement received in July 
2004, perhaps simultaneously with the VA Form 9, the veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for COPD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to service connection for 
COPD. 


ORDER

Entitlement to service connection for a back disability is 
denied.  

The appeal with respect to the issue of entitlement to 
service connection for COPD is dismissed.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


